DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8 are objected to because of the following informalities: “ oC ” should instead be --°C--.  Appropriate correction is required.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is objected to because of the following informalities: “cross linked” should instead be either --crosslinked-- or --cross-linked--.  Appropriate correction is required.
Claims 13-15 and 21 are objected to because of the following informalities: “propane-1,2 diol” should instead be --propane-1,2-diol--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim is indefinite as the recitation of the claim does not make clear if said claim properly further limits the claim 1 recitations of “about two parts”, “about one part” and “about seventy-five parts”. Claim 1 broadly recites “about” without defining the metes and bounds thereof such that the amounts of claim 2 do not clearly or necessarily fall within said ‘about’. Further, the claim 2 recitation of “about 100 ml of polyethylene glycol” wherein no specific polyethylene glycol is recited renders unclear how much polyethylene glycol is present sufficient to meet the claim 1 recitation of ‘about seventy-five parts’.
	Regarding claim 8, the claim is indefinite as the recitation of the claim does not make clear if said claim properly further limits the claim 7 recitations of “about two parts”, “about one part” and “about seventy-five parts”. Claim 7 broadly recites “about” without defining the metes and bounds thereof such that the amounts of claim 8 do not clearly or necessarily fall within said ‘about’. Further, the claim 8 recitation of “about 100 ml of polyethylene glycol” wherein no specific polyethylene glycol is recited renders 
	Regarding claims 9-10, the claim 9 recitation that “said sodium nitroprusside solution is a catalyst for an indophenol monochloramine reaction” renders the claim indefinite. It is not clear if the claim is intended to be a recitation of intended use, a property recitation (is capable of performing), or is an improper method of using recitation. This is further exacerbated by the claim 10 recitation of a water composition/quality test. 
	Regarding claim 11, as “ethane-1,2-diol” and “propane-1,2-diol” are discrete compounds it is not clear what is meant by “an ethane-1,2-diol” and by “a propane-1,2-diol”. This includes claims 12-13 as they depend from claim 11.
	Regarding claim 12, the recitation of “thinned by water” renders the claim indefinite as 1) there is a lack of antecedent basis for water, and 2) “thinned” is a relative term whose metes and bounds are not made clear, “thinned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This includes claim 13 as it depends from claim 12. 
	Regarding claim 13, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. 
	Regarding claim 14, the recitation of “thinned by water” renders the claim indefinite as 1) there is a lack of antecedent basis for water, and 2) “thinned” is a relative term whose metes and bounds are not made clear, “thinned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Regarding claim 15, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claims 17 and 19 as they depend from claim 15.
Regarding claim 16, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claim 18 as it depends from claim 16.
Regarding claim 17, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claim 19 as it depends from claim 17.
	Regarding claim 18, the recitation of “the ratio of the 2-hydroxybenzyl alcohol and the sodium nitroprusside” renders the claim indefinite. It is not clear if the claim intended to recite a weight ratio of 2-hydroxybenzyl alcohol to sodium nitroprusside (i.e. about 2 parts by weight 2-hydroxybenzyl alcohol to about 1 part by weight sodium nitroprusside, i.e. a 2:1 ratio) or if the claim is intending to recite a total amount of 2-hydroxybenzyl alcohol and sodium nitroprusside (i.e. about two parts by weight to about one part by weight total of 2-hydroxybenzyl alcohol and sodium nitroprusside). 
Regarding claim 19, the recitation of “the ratio of the 2-hydroxybenzyl alcohol and the sodium nitroprusside” renders the claim indefinite. It is not clear if the claim intended to recite a weight ratio of 2-hydroxybenzyl alcohol to sodium nitroprusside (i.e. about 2 parts by weight 2-hydroxybenzyl alcohol to about 1 part by weight sodium nitroprusside, i.e. a 2:1 ratio) or if the claim is intending to recite a total amount of 2-
Regarding claim 20, the recitation of “thinned by water” renders the claim indefinite as 1) there is a lack of antecedent basis for water, and 2) “thinned” is a relative term whose metes and bounds are not made clear, “thinned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This includes claims 22 and 24 as they depends from claim 20.
Regarding claim 21, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claims 23 and 25 as they depends from claim 21.
Regarding claim 22, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claim 24 as it depends from claim 22.
Regarding claim 23, the recitation of % renders the claim indefinite as it is not made clear if this is “wt%”, “vol%”, “mass%”, etc. This includes claim 25 as it depends from claim 23.
Regarding claim 24, the recitation of “the ratio of the 2-hydroxybenzyl alcohol and the sodium nitroprusside” renders the claim indefinite. It is not clear if the claim intended to recite a weight ratio of 2-hydroxybenzyl alcohol to sodium nitroprusside (i.e. about 2 parts by weight 2-hydroxybenzyl alcohol to about 1 part by weight sodium nitroprusside, i.e. a 2:1 ratio) or if the claim is intending to recite a total amount of 2-
Regarding claim 25, the recitation of “the ratio of the 2-hydroxybenzyl alcohol and the sodium nitroprusside” renders the claim indefinite. It is not clear if the claim intended to recite a weight ratio of 2-hydroxybenzyl alcohol to sodium nitroprusside (i.e. about 2 parts by weight 2-hydroxybenzyl alcohol to about 1 part by weight sodium nitroprusside, i.e. a 2:1 ratio) or if the claim is intending to recite a total amount of 2-hydroxybenzyl alcohol and sodium nitroprusside (i.e. about two parts by weight to about one part by weight total of 2-hydroxybenzyl alcohol and sodium nitroprusside).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
	Regarding claim 12, the recitation of the propane-1,2-diol component being “thinned by water” improperly fails to further limit the subject matter of the claim upon which it depends. Claim 11, from which claim 12 depends, requires ‘about seventy-five parts by weight’ of the propane-1,2-diol, the ‘thinning of’ which would render the amount outside that required by claim 11. 
	Regarding claim 13, the recitation that “the propane-1,2-diol” comprises “approximately 30% propane-1,2-diol and approximately 70% water” improperly fails to further limit the subject matter of the claim upon which it depends. Claim 11, from which claim 13 depends, requires ‘about seventy-five parts by weight’ of propane-1,2-diol. The presence of 70% water in the ‘propane-1,2-diol component’ renders the amount of the propane-1,2-diol outside of the required “about seventy-five parts”.
	

Allowable Subject Matter
Claims 1, 3 and 5-7 are allowed.
Claims 11, 14 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note also the formal matters set forth above with respect to claims 11 and 14.
Claims 15-19 and 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767